DETAILED ACTION 
The office action is in response to the application filled on 7/06/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (20150097375).
With regards to claim 1. Qin et al. disclose (figures 2 and 5) a switching element (3), comprising a switching unit (17, 30), a first and a second coil unit (36, 37) for closing and opening the switching unit (17, 30), wherein the first coil unit (36) comprises a first coil (36) and wherein the second coil unit (37) comprises a second coil (37), wherein the first coil unit (36) comprises a first controllable delay circuit (the attracting coil 36 is controlled by a delay relay, so, after the attracting coil 36 is powered on for a short time (e.g., within 2 s)) (para. 0081) that is connected in series with the first coil (36).

With regards to claim 2. Qin et al. disclose (figures 2 and 5) wherein the second coil unit (20) comprises a second controllable delay circuit (the attracting coil 36 is controlled by a delay relay, so, after the attracting coil 36 is powered on for a short time (e.g., within 2 s)) (para. 0081)) that is connected in series with the second coil (37).

With regards to claim 3. Qin et al. disclose (figures 1, 2 and 5) wherein at least one control unit (40) for control of the first controllable delay circuit (the attracting coil 36 is controlled by a delay relay, so, after the attracting coil 36 is powered on for a short time (e.g., within 2 s)) (para. 0081)) and the second controllable delay circuit, (the second relay that controls the holding coil 37 can also be a time relay) (para. 0082), a first driver circuit (driving gear 6) for driving the first coil unit (36) and a second driver circuit (the flywheel gear ring 10) for driving the second coil unit (37).

With regards to claim 4. Qin et al. disclose (figures 1, 2 and 5) wherein the at least one control unit is designed to control the first controllable delay circuit (14) and the second controllable delay circuit (two relays are used to control the attracting coil 36 and the holding coil 37) separately from one another.

With regards to claim 5. Qin et al. disclose (figures 1, 2 and 5) wherein the switching device (figure 2) comprises at least one energy source (13) that supplies the first coil unit (36) via the first driver circuit (driving gear 6) and the second coil unit (37) via the second driver circuit (the flywheel gear ring 10). 

With regards to claim 9. Qin et al. disclose (figures 1, 2 and 5) a battery management system (a storage battery 13) that comprises at least one switching device (figure 2). 

With regards to claim 10. Qin et al. disclose (figures 1, 2 and 5) a motor (a motor 1) vehicle that comprises at least one switching device (figure 2). 

Allowable Subject Matter
7. 	Claim 6-8 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:

With regards to claim 6. The prior art fails to teach “…t maintaining the closed state of the switching unit by the first coil unit in the presence of a fault state in the second coil unit or the second driver circuit; and maintaining the closed state of the switching unit by the second coil unit in the presence of a fault state in the first coil unit or the first driver circuit.”

Dependent claims 7 and 8 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
9.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838

/ADOLF D BERHANE/Primary Examiner, Art Unit 2838